Citation Nr: 0531771	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  01-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for myofascial back pain with concentric disc bulging 
at L4-L5 and L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 
percent for decreased sensation of the right leg as a 
neurologic manifestation of the service-connected back 
disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee tendonitis at the posterolateral tendon 
cord.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1996 to May 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Buffalo, New York, Regional Office, which granted service 
connection and assigned noncompensable evaluations each for 
myofacial back pain and left knee tendonitis at the 
posterolateral tendon cord, effective May 29, 2000.  
Jurisdiction over the case was subsequently transferred to 
the San Juan, Puerto Rico, Regional Office (RO).  A September 
2001 rating decision in effect assigned a 20 percent 
evaluation for the service-connected back disability, 
reclassified as myofascial back pain with concentric disc 
bulging at L4-L5 and L5-S1, effective May 29, 2000.  In July 
2003, the Board remanded the case to the RO for additional 
evidentiary development.  An April 2005 rating decision in 
effect assigned a separate 10 percent evaluation for 
decreased sensation of the right leg, as a neurologic 
manifestation of the service-connected back disability, 
effective from May 29, 2000.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
procedural history and the legal distinction in Fenderson, 
the Board has reframed the appellate issues as those 
delineated on the title page of this decision, and will 
proceed accordingly.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-
connected low back disability has been manifested primarily 
by complaints of low back pain, no more than moderately 
restricted overall back motion with forward flexion at least 
40 degrees or more, no more than moderate intervertebral disc 
syndrome, and radiographic evidence of discogenic disease.  

2.  Throughout the rating period on appeal, the neurologic 
disability associated with the right lower extremity has been 
manifested primarily by diminished sensation without motor 
deficits, consistent with no more than mild incomplete 
paralysis of the sciatic nerve.

3.  Throughout the rating period on appeal, the service-
connected left knee disability has been manifested primarily 
by complaints of pain and instability, with full extension to 
zero degrees, and no less than 135 degrees' limitation of 
flexion, without objective evidence of joint instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the service-connected myofascial back pain with 
concentric disc bulging at L4-L5 and L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292 and 5295 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003); and 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 
(as in effect from September 26, 2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for decreased sensation of the right leg as a 
neurologic manifestation of the service-connected back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Code 8520 (2004).

3.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected left knee tendonitis at the 
posterolateral tendon cord have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5257, 5260, 5261 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC   8-2003.  However, in the 
present case, the record does not reflect that the veteran 
was issued § 5103 notice as to the underlying claims for 
service connection, as they were adjudicated prior to 
enactment of VCAA.  Hence, the exclusion outlined in 
VAOPGCPREC   8-2003, noted above, is not applicable.  

VA satisfied its duty to notify by means of written 
correspondence, including a January 2004 VCAA letter that was 
sent to the appellant.  Additionally, such written 
correspondence as well as a Statement of the Case and 
Supplemental Statement of the Case informed the appellant of 
what information and evidence was required to substantiate 
the claims in question and of his and VA's respective duties 
for obtaining evidence.  It is clear from the record, 
including the VCAA letter, that appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  The 
Board finds that the RO informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the Supplemental Statement of the Case included the 
provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to VCAA enactment and the issuance of 
appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by said 
January 2004 VCAA letter as discussed above fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any deficiency as to 
the timing of VCAA notice to the appellant is harmless error.  
Additionally, it should be noted that appellant is being 
represented in this case by a service organization who 
apparently is well aware of the VCAA and its requirements.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal to the 
extent indicated.  See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records and VA examinations, including March 2000, 
May 2001, and January and April 2004 VA orthopedic 
examinations reports which are sufficiently detailed and 
comprehensive regarding the nature and severity of the 
service-connected disabilities at issue.  A comprehensive 
medical history and detailed findings with respect to the 
claimed service-connected disabilities on appeal over the 
years are documented in the medical evidence.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed with respect to these 
disabilities ratings appellate issues and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
said claims has been obtained.  There is no indication in the 
file that there are additional, available, relevant records 
that have not yet been obtained insofar as the appellate 
issues that are being decided in the Board's decision herein 
is concerned.  See Mayfield, supra.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


I.  An Initial Evaluation in Excess of 20 Percent for 
Myofascial Back Pain with Concentric Disc Bulging; and An 
Initial Evaluation in Excess of 10 Percent for Decreased 
Sensation of the Right Leg as a Separate Neurologic 
Manifestation

During the pendency of this appeal, the VA's rating schedule 
for rating the back was amended twice, effective September 
23, 2002 and effective September 26, 2003.  It should be 
pointed out, however, that the revised rating criteria may 
not be applied to a claim prior to the effective date of the 
amended regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  The Board will apply the old and 
the new criteria, whichever are more favorable, to the claim 
at issue, to the extent indicated.

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected back disability 
for the periods in question.  Except as to the criteria for 
rating intervertebral disc syndrome, under Diagnostic Code 
5293, under the old criteria effective prior to September 26, 
2003, a 20 percent evaluation was warranted under Code 5292 
for moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation required severe limitation of motion.  38 
C.F.R. Part 4, Code 5292.  A 20 percent evaluation was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation may also be assigned if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  

Under Diagnostic Code 5293, effective prior to September 23, 
2002, a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerks or other neurologic findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293.  

Effective September 23, 2002, the diagnostic criteria for 
rating intervertebral disc syndrome under Code 5293 underwent 
revision.  As amended, for the period from September 23, 2002 
through September 25, 2003, Diagnostic Code 5293 stated that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293 in effect during the period from 
September 23, 2002 through September 25, 2003, a 20 percent 
evaluation was warranted for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the last 12 months.  A 40 percent rating was warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent rating was warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

Note (1) to the amended version of Diagnostic Code 5293 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

With respect to the period effective from September 26, 2003, 
the new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 20 percent rating may be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

In the new VA regulations effective September 26, 2003, the 
VA set out what normal ranges of back motion are as follows:  
Forward flexion of the back to 90 degrees; extension to 30 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.

Under the amended regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.

Under Diagnostic Code 5243, a maximum 60 percent rating may 
be assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  A 40 
percent rating requires incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 20 percent rating requires 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  NOTE 
(1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

On March 2000 VA orthopedic examination, there was slight 
sacroiliac area tenderness.  Forward flexion of the lumbar 
spine was to 95 degrees, backward extension was to 10 
degrees, and lateroflexion was to 30 degrees, bilaterally.  
No neurologic deficits were noted.  

A November 2000 VA CT scan of the lumbar spine revealed 
apparent muscle spasm and a mild concentric disc bulging at 
L4-L5 and L5-S1 without herniation.  An April 2001 VA 
clinical record indicated that appellant had lumbar spine 
tenderness and decreased sensation/pinprick involving the 
right foot medially without other neurologic deficits.

On May 2001 VA orthopedic examination, appellant's complaints 
included moderate to severe, constant low back pain with 
radiation down the right lower extremity.  Forward flexion of 
the back was to 78 degrees with pain beginning at 30 degrees, 
backward extension was to 10 degrees, lateroflexion was to 20 
degrees, bilaterally, and rotation was to 35 degrees, 
bilaterally.  There was tenderness to palpation, spasms, and 
trigger points.  No neurologic deficits were noted and 
straight leg raising was negative.  

VA clinical records dated from 2000 to January 2004 reveal 
that appellant received physical therapy for back pain 
although other treatment was primarily for unrelated 
conditions.

On January 2004 VA orthopedic examination, appellant's 
complaints included moderate to severe low back pain with 
radiation down the right lower extremity.  It was noted that 
there were no emergency room visits during the past year due 
to back pain.  His back pain was aggravated by household 
chores or walking for 15-20 minutes.  He reported several 
acute flare-ups of low back pain during the past year that 
functionally impaired him, with work absenteeism on three of 
those occasions and difficulty performing household chores on 
the other occasions.  He was able to ambulate without 
assistive devices.  He utilized a lumbosacral orthosis.  He 
was able to ambulate for one hour daily.  He had been 
employed 25 hours a week between 2001 and 2003 and was 
currently a full-time employee at a governmental agency 
medical center since November 2003.  He referred to no job 
limitations due to his back condition, and reported that it 
limited his water sports activities.  Forward flexion of the 
thoracolumbar spine was to 40 degrees, backward extension was 
to 10 degrees, lateroflexion was to 30 degrees, bilaterally, 
and rotation was to 30 degrees, bilaterally.  There was 
painful motion on the last degree of range of motion.  There 
was evidence of additional limitation from pain, 
fatigability, weakness, or lack of endurance on repetitive 
use of the thoracolumbar spine on examination.  It was noted 
that there was objective painful back motion on all 
movements, palpable thoracolumbar muscle spasms, and 
tenderness on palpation.  There was diminished pinprick and 
smooth sensation of the right leg that did not appear 
radicular in nature.  There was no muscle weakness/atrophy of 
the legs (which were "5/5"), and gait was normal.  There 
were no postural abnormalities or fixed deformities of the 
thoracolumbar spine.  Knee jerks were "2+" and symmetric; 
and ankle jerks were "1+" on the right and "2+" on the 
left.  Straight leg raising was negative.  Significantly, the 
examiner stated that during the past year, there had been no 
bed rest prescribed by a physician, no physician visits for 
low back pain, and no intervertebral disc syndrome episodes.  

It is the Board's opinion that the overall restricted motions 
of the lumbar spine clinically demonstrated throughout the 
rating period on appeal were no more than moderate and in 
particular, forward flexion was significantly greater than 30 
degrees.  Thus, the overall restricted motions of the back do 
not meet the criteria for an initial evaluation in excess of 
the currently assigned 20 percent under Code 5292 or the new 
General Rating Formula for Diseases and Injuries of the 
Spine.  An initial evaluation in excess of 20 percent under 
Code 5295 would not be warranted, since the severity of any 
lumbosacral strain on those VA examinations or in other 
clinical records cannot reasonably be characterized as more 
than moderate in degree.  Severe limitation of back motion or 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of the joint space, or abnormal mobility on 
forced motion has not been more nearly approximated.

Since the clinical evidence does not reveal that the 
appellant has severe paravertebral muscle spasms, loss of 
deep tendon reflexes, severe motor weakness/sensory 
diminishment of the lower extremities, or any foot drop, and 
no incapacitating intervertebral disc syndrome episodes, as 
that term is defined by VA regulation, have been described by 
appellant including on January 2004 VA orthopedic 
examination, an evaluation for the service-connected low back 
disability in excess of 20 percent is not warranted under 
Diagnostic Code 5293 or 5243, as in effect prior to September 
23, 2002, as amended from September 23, 2002 through 
September 25, 2003, and as amended from September 26, 2003.

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§  4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  Although moderately 
restricted overall motion of the low back was clinically 
shown during the periods in question, nevertheless appellant 
retained significant back movement and function.  His low 
back disability has not been shown to preclude ambulation, 
bending, or other functions, albeit these activities were 
apparently limited by back pain as contemplated by the 
assigned rating.  Furthermore, his back pain was not 
described as excruciating in severity.  Any spinal discogenic 
has not been clinically shown to result in severe sensory or 
motor impairment in the lower extremities or incapacitating 
intervertebral disc syndrome episodes during the periods in 
question.  

With respect to the right lower extremity neurologic symptoms 
resulting from the service-connected lumbosacral discogenic 
disease, these symptoms have been separately rated by the RO 
under Diagnostic Code 8520.  Mild incomplete paralysis of the 
sciatic nerve may be assigned a 10 percent rating.  A 20 
percent evaluation requires moderate incomplete paralysis; 
and a 40 percent evaluation requires moderately severe 
incomplete paralysis of the sciatic nerve.  Severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy 
warrants a 60 percent rating.  An 80 percent evaluation may 
be assigned for complete paralysis of the sciatic nerve, 
where the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

VA examinations have revealed no atrophy or weakness of the 
lower extremities.  Although appellant had somewhat 
diminished sensation involving the right lower extremity and 
a slightly diminished deep tendon reflex at the right ankle, 
nevertheless these symptoms represented primarily sensory, 
not motor, neurologic impairment, particularly since there 
was no foot drop or gait impairment.  Thus, it would not be 
reasonable to characterize the right lower extremity 
neurologic impairment as more than mild incomplete paralysis 
of the sciatic nerve during the applicable periods.  

It appears that the currently assigned 20 percent evaluation 
in effect for the low back disability and the separate 10 
percent evaluation in effect for the right lower extremity 
neurologic symptoms resulting from the service-connected 
lumbosacral discogenic disease more than adequately 
compensate appellant for any functional impairment from said 
disabilities.

As instructed by the revised version of Diagnostic Code 5293 
in effect from September 23, 2002 through September 25, 2003 
and the new General Rating Formula for Diseases and Injuries 
of the Spine, the Board has considered the chronic orthopedic 
and neurologic manifestations of appellant's back disability.  
The Board in this decision herein has affirmed the RO's 
rating decision that assigned a separate 10 percent rating 
for right lower extremity neurologic symptoms resulting from 
the service-connected lumbosacral discogenic disease under 
Diagnostic Code 8520 and a 20 percent rating for the service-
connected myofascial back pain with concentric disc bulging 
at L4-L5 and L5-S1.  Those separate orthopedic manifestation 
and neurologic manifestation ratings combined under the 
Combined Ratings Table of 38 C.F.R. § 4.25 (2004), along with 
all other service-connected disabilities, equal 48 percent, 
which rounds off to the combined 50 percent rating currently 
in effect.  See April 2005 rating decision sheet.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected low 
back disability or decreased sensation of the right leg 
presented or presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The record 
does not indicate that appellant was frequently hospitalized 
for said back or right leg disabilities or that they markedly 
interfered with employability, particularly since he 
reportedly remained employed full-time.  See, in particular, 
the January 2004 VA orthopedic examination report.

Since the preponderance of the evidence is against allowance 
of these issues on appeal for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.


II.  An Initial Evaluation in Excess of 10 Percent for Left 
Knee Tendonitis

On March 2000 VA orthopedic examination, the left knee 
exhibited 0 degrees' extension and 140 degrees' flexion 
(which are listed as normal ranges of knee motion in 38 
C.F.R. § 4.71 (2004), Plate II).  Gait was normal.  There was 
no mediolateral laxity and Lachman's and McMurray's tests 
were negative.  Possible slight tendonitis at the 
posterolateral tendon cord of the left knee was noted.  

On May 2001 VA orthopedic examination, the left knee 
exhibited normal ranges of motion without painful motion, 
gait impairment, or other objective evidence of functional 
limitations.  Significantly, drawer, Lachman's, McMurray's, 
and valgus/varus stress tests were negative.  A February 2001 
x-ray of that knee was normal.  

VA clinical records dated from 2000 to January 2004 primarily 
pertained to unrelated conditions.

On April 2004 VA orthopedic examination, appellant's 
complaints included a sensation of left knee instability, 
pain, and occasional locking and swelling.  Additional 
limitation during flare-ups would consist of pain and 
decreased amount of walking due to left knee pain.  It was 
indicated that he required a left knee brace.  No episodes of 
dislocation/recurrent subluxation were noted.  He was a full-
time clerk at a governmental agency medical center.  
Clinically, the left knee exhibited 0 degrees' extension and 
135 degrees' flexion and the joint was mildly painful on 
motion.  There was no additional limitation of pain, fatigue, 
weakness, or lack of endurance on examination.  There was 
tenderness on palpation.  Significantly, drawer, Lachman's, 
McMurray's, and valgus/varus stress tests were negative.  
Hyperextension of the left knee on a certain examination 
procedure was noted.  He displayed no limp, nor was there any 
ankylosis.  An MRI scan of the left knee showed an intact 
posterior cruciate ligament and no meniscal tear, but an 
anterior cruciate tear was apparent.  An anterior cruciate 
tear was diagnosed.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected left knee 
disability.  Limitation of flexion of either leg to 45 
degrees will be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260.  
Limitation of extension of either leg to 10 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261.

In order for appellant to be entitled to an evaluation in 
excess of 10 percent for the left knee disability, flexion 
would have to be limited to 30 degrees or less or extension 
limited to 15 degrees or greater.  See 38 C.F.R. § 4.71a, 
Codes 5260 and 5261.  Since the pertinent clinical evidence 
revealed left knee flexion limited to no less than 135 
degrees and full extension, the criteria for an initial 
evaluation in excess of 10 percent for the left knee 
disability based on limitation of motion have not been met 
under Diagnostic Code 5260 or 5261.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Although the 
pertinent clinical evidence revealed an anterior cruciate 
ligament tear, even assuming that this is part of the 
service-connected disability, nevertheless there was no 
associated instability of the left knee, gait impairment, or 
significant functional impairment attributable thereto.  
Significantly, a valgus/varus stress test was negative for 
any knee instability.  It would appear from the clinical 
evidence that the intact ligaments of that knee other than 
the torn anterior cruciate ligament ligament produced 
satisfactory stability of the left knee joint.  Therefore, 
the criteria for an initial evaluation in excess of 10 
percent for the service-connected left knee disability based 
on instability would not be warranted under Diagnostic Code 
5257.

Parenthetically, although a VA General Council opinion held 
that a claimant with arthritis and instability of a knee may 
be rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability, that opinion is 
inapplicable in the instant case since neither arthritis or 
instability of the left knee has been shown.  See VAOPGCPREC 
23-97 (July 1, 1997).  See also VAOPGCPREC 9-98 (August 14, 
1998).

In VAOPGCPREC 9-2004 (September 17, 2004), the General 
Counsel held that separate ratings under Diagnostic Codes 
5260 and 5261, for limitation of flexion and extension, 
respectively, could be assigned for disability of the same 
joint.  However, since appellant's left knee limitation of 
flexion does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5260, as previously 
explained, and there is no limitation of extension, separate 
ratings based on limitation of flexion and extension are not 
warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca.  Although appellant experienced 
painful left knee motion as alleged, any painful motion is 
adequately compensated for under the 10 percent rating for 
the service-connected disability.  There is simply no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the left knee disability than 
that commensurate with the assigned 10 percent rating.  The 
regular schedular standards adequately compensate appellant 
for any adverse industrial impact his left knee disability 
produced.

The Board has considered the applicability of rating the 
service-connected left knee disability under other 
appropriate diagnostic codes, such as Diagnostic Code 5256.  
However, since ankylosis of that knee was not clinically 
shown or even approximated, a higher rating would not be in 
order under Diagnostic Code 5256.  Diagnostic Codes 5258 or 
5259 do not appear applicable, since a dislocated semilunar 
cartilage has not been shown nor has a meniscectomy been 
performed.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected left 
knee disability presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical, particularly since objective evidence 
of significant functional loss attributable to that 
disability has not been shown on VA examination.  38 C.F.R. 
§ 3.321(b)(1).  Since the preponderance of the evidence is 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.


ORDER

An initial evaluation in excess of 20 percent for myofascial 
back pain with concentric disc bulging at L4-L5 and L5-S1 is 
denied.  

An initial evaluation in excess of 10 percent for decreased 
sensation of the right leg as a neurologic manifestation of 
the service-connected back disability is denied.  

An initial evaluation in excess of 10 percent for left knee 
tendonitis is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


